Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:

Interpreting the claims in light of the specification, Examiner finds the claimed invention is patentably distinct from the prior art of record.
The prior art does not expressly teach or render obvious the invention as recited in amended independent claims.

McFarlane US Publication 2019/0027237 teaches a system for providing a blockchain network for secure exchange of healthcare information. The private blockchain network may include a forwarder node configured to, in response to detecting an event indicating that the transaction was successfully processed by a respective contract, transact protected health information in a data store separate from the blockchain. Private blockchain network includes a plurality of nodes, where a node uses data aggregator to determine one or more active nodes to send transaction. Data aggregator maintains or periodically requests processing load status from each active node and distribute additional transactions based on load balancing all of the available active nodes.



The feature “the processor to connect to a blockchain network comprising a plurality of blockchain peers; determine a current computational load for a blockchain peer from among the plurality of the blockchain peers based on a frequency at which the blockchain peer succeeds in solving a blockchain block hash; determine an overall load on the plurality of blockchain peers based on a difficulty of the blockchain block hash; and assign new tasks to the blockchain peer based on the current computational load determined for the blockchain peer and the overall load on the plurality of blockchain peers”, when taken in the context of the claims as a whole, were not uncovered in the prior art teachings.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TAMMY EUNHYE LEE whose telephone number is (571)270-7773. The examiner can normally be reached Mon, Thur, Fri 9PM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Meng-Ai An can be reached on (571)272-3756. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TAMMY E LEE/Primary Examiner, Art Unit 2195